Citation Nr: 1812834	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for diabetes mellitus type 2, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (videoconference hearing).  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal in the September 2014 Statement of the Case (SOC), additional pertinent evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in January 2018.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Regarding the sleep apnea claim, on his October 2014 VA Form 9, the Veteran indicated that he was hospitalized for a week in 1966 for respiratory problems, and in a September 2015 statement, the Veteran asserted that in receiving treatment in 1966, he mentioned to his doctors his sleeping problems.  The Board recognizes that hospitalization records are often kept separate from other service treatment records (STRs).  The hospital records described by the Veteran do not appear to be on file. On remand, the AOJ should request information from the Veteran about his in-service hospitalization, and make attempts to obtain any available records.

With respect to the need for a medical examination and/or opinion for the sleep apnea claim, the Board notes that a VA treatment record dated in September 2017 documents a current diagnosis of sleep apnea.  The Veteran and his spouse testified at the Board hearing that the Veteran began having snoring and sleep problems while on active duty after returning from Vietnam, and that he has experienced such problems since that time to today.  The Veteran and his spouse are competent to make these lay observations.  Under the circumstances, the Board finds that the requirements for obtaining a medical opinion addressing the relationship of his sleep apnea to service, if any, have been satisfied.  

Regarding the Veteran's increased rating claim for diabetes mellitus type II, the Veteran was last afforded a VA examination to determine the current severity of this disability in November 2013.  The Veteran testified at his Board hearing to a progressive worsening of his symptoms since that examination, to include with his diabetes-related neuropathy of the lower extremities.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA examination is necessary to assess the current severity of the service-connected diabetes mellitus type 2, and related complications.




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request information about his hospitalization for respiratory problems in 1966 (i.e., dates, location, etc.).  If the Veteran responds, take all appropriate steps to obtain the identified hospital records.   If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the foregoing development has been completed to the extent possible, obtain a medical opinion addressing whether the Veteran's sleep apnea disability had its onset in, or is otherwise related to service.  The entire claims file must be made available to, and reviewed by the reviewing physician.  Upon review of the Veteran's claims file, the physician is asked to respond to the following question:

Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed sleep apnea had its onset in, or is otherwise related to the Veteran's period of active duty service from 1956 to 1982.  In providing a response, the examiner should consider and comment upon the Veteran's assertion that his sleeping problems began upon his return from Vietnam in the 1960s, and that his spouse recalls observing the Veteran's problems with snoring and breathing at night since that time. 

The reviewing physician is asked to provide a medical or clinical rationale or explanation in support of his or her conclusions.  If physical testing is required to provide a response to the question above, such should be scheduled.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected Type II diabetes mellitus and all associated complications.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected Type II diabetes mellitus should be reported in detail.  

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

